Title: To George Washington from Henry Lee and Daniel Payne, 24 April 1767
From: Lee, Henry,Payne, Daniel
To: Washington, George



Gentlemen
Prince William County April 24th 1767

We are informed by Doctor William Savage that You became Security for Mrs Margeret G[r]een in a bond to Fairfax Court as the Law directs for the Administration of the Estate of the late Revd Mr Charles Green deced which Administration being vested in the said Savage We at his desire do hereby become Counter Security to you and do Oblige ourselves our Exrs and Admrs in the same Penalty and as firmly & effectually as your Bond to Fairfax Court Obliges you to Save Indemnify and keep you harmless from all and every Sort of Injury that you Can or may Sustain in Consequence of the Said Bond. We are Gentlemen Your Most Obt Hble Servts

Henry Lee
Danl Payne

